DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on September 1, 2022.
Applicant’s RCE response was technically non-compliant.  This is because it appears that the latest claim listing, including the amendment markings, was made with the assumption that the claim amendments submitted with the After-Final Consideration Pilot Program 2.0 request on June 9, 2022, were entered.  However, that was not the case.  For example, in the sixteenth line of claim 1, in Applicant’s RCE claim listing, the word “signal” appears, with no underlining marking to show that it is being newly added.  That word was added in the June 9, 2022, claim listing, which was not actually entered previously.  That being said, in order to expedite prosecution of this application, the non-compliancies are hereby being waived, and Examiner is considering this Applicant RCE at this time, anyway.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Please note the new claim objections, below in this Office action.
Regarding the 101 rejections, Applicant first argues that any abstract idea is nonetheless integrated into a practical application.  In support of this argument, Applicant states that the claims include an additional element which implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  Applicant continues that claim 1, for example, requires using vehicle speed as measured by a GPS sensor to determine drop off delays, which are used in generating routes and estimating arrival times.
Examiner disagrees.  Examiner has interpreted the GPS sensor to be a generic/general-purpose computing system component, much like a display, a printer, or a processor could be interpreted.  This is because GPS sensors were in widespread commercial use in generic computing systems, such as smart phones, by the time of Applicant’s priority date.  It should also be noted that the way in which the GPS sensor is being used, to determine whether or not a delivery person is in the process of carrying out a delivery at a stop, is consistent with typical GPS sensor functioning at the time of Applicant’s priority date.
To further explain, in claim 1 (for example), the GPS data received by the server system is location data.  Location data is typical information provided by a GPS sensor at the time of Applicant’s priority date.  Claim 1 then states that “wherein drop off delay at a destination is measured based on a time elapsed during which the GPS data indicates movement at a speed less than a driving speed.”  Later on in claim 1 (lines 27-28), the claim language indicates that the server computer receives, not just current GPS coordinates, but also times when the current GPS coordinates were transmitted to the server system.  The same claim paragraph states that the server system may receive the current GPS coordinates and the corresponding times periodically.  Collecting time data is also generic computing activity, since clocks are widespread in modern computers.  The periodic collection of the location and time data does not take the functions out of the realm of generic computing activity because that is simply repetition of generic computing activities.
The above claim information provides a mechanism by which claim 1 may determine the recited speed of the driver computer.  Speed commonly is defined as a change in position over a change in the corresponding time.  Therefore, the periodic location and time data, received by the server system, can be converted to the speed data that the server system then uses to measure drop off delay.  The determination of speed and corresponding drop off delay by the server system would both fall under generic computing components performing abstract-idea portions via typical generic-computer data processing.  The point of Examiner’s discussion here is that the determination of speed here can follow from data collected from a typical generic-computer GPS device, functioning in its typical way, as opposed to perhaps some unusual, more direct speed sensor that is not typically found in generic computers and could not be dismissed as a generic computing component.
Applicant is correct that “particular machine” is a 101 consideration, but the analysis goes further than that.  This consideration is the focus of MPEP 2106.05(b).  See the following quotations from this MPEP section:
a.  MPEP 2106.05(b) states:  “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.”
b.  MPEP 2106.05(b) states:  “Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine.”
c.  MPEP 2106.05(b)(I) states:  “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”
d.  MPEP 2106.05(b)(I) states:  “If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”
Therefore, the “particular machine” consideration does not override the other 101 guidance that merely performing an abstract idea on generic computing system components, without more, does not render patent-eligibility, and Examiner does not find this Applicant argument to be persuasive.
Applicant next argues for patent-eligibility with respect to the Thales decision.  Thales Visionix Inc. v. United States, 850 F.3d 1343, 121 U.S.P.Q.2d 1898 (Fed. Cir. 2017).  However, Thales is distinguishable from Applicant’s claims.  Thales’s claims were focused on an improved way to track an object on a moving platform.  To do this, Thales’s claims used a particularly configured set of inertial sensors.  The court characterized the claims as an improved technique for measuring movement of an object on a moving platform.  The court also viewed the claimed configuration of sensors in Thales to be unconventional.
Applicant’s claims are focused on monitoring deliveries to better predict arrival times of deliveries.  Unlike Thales, Applicant’s focus is not on trying to improve sensor functionality itself.  Rather, Applicant’s claims use a typical GPS device in its typical way, with the collected data being passed to the delivery monitoring and prediction technique.  Unlike Thales, Applicant’s claims cannot use improvement to sensing technology, or an unconventional sensor system, to help them overcome the 101 rejections.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues with respect to Step 2B of 101 analysis.  Applicant states that the present claims recite a specific way of automatically measuring drop off delay and a specific application of the drop off delay data such that the claims as a whole recite a specific combination of devices and steps that amount to an inventive use of GPS data that goes beyond generally linking providing delivery service or providing driving instructions to a technical environment.  In response, as explained above, the specific way of measuring drop off delay (using driver device speed) appears to amount to only performing abstract idea functions (such as processing the GPS data) on generic computing system components (which would also include the GPS device).  While Applicant’s claims have some specifics, much of those specifics fall within the abstract idea, as opposed to the additional elements beyond the abstract idea.  For Step 2B of 101 analysis, there must be some meaningful contribution to the considerations with respect to the additional elements beyond the abstract idea.  That is not the case here.
Applicant argues that GPS data is not insignificant extra-solution activity.  Note that Examiner does not treat the GPS features under extra-solution activity because Examiner was instead able to adequately address the GPS features under generic/general-purpose computing system components.  However, one could also treat the GPS features as insignificant extra-solution activity as being mere data collection.  Applicant also argues that the use of the GPS features in the claimed way (for example, to track drop off delays of deliveries) is not known or conventional.  In response, note from Examiner’s above discussion that the GPS device/sensor itself merely performs its typical functions in Applicant’s claims.  It is the server system which then takes the data and processes it to determine speed and if the driver is likely at a stop based on the speed.  Therefore, the features being argued are in the larger system, rather than the GPS device.
Applicant next argues that the limitation is also not a required data gathering step of the recited judicial exception because other particular functions are present in the claims.  Examiner already addressed above how Examiner treated the GPS device under generic computing system components and did not rely on extra-solution activity (although that is another potential way to address the GPS device).  Even with the other steps in the claims, it does not appear that any of those steps interfere with a characterization of the GPS device conducting insignificant extra-solution activity via a data gathering rationale.
Applicant argues that the claims have an unconventional limitation for Step 2B, but Examiner only notes generic computing system components among the additional elements beyond the abstract idea.  Therefore, Examiner does not find any unconventional limitations among the additional elements beyond the abstract idea, for Step 2B purposes.
Therefore, Examiner does not find Applicant’s arguments to be persuasive.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
a. In the fortieth line of claim 1, please replace the first occurrence of “a” with --an-- to correct an apparent typographic error.
b.  In the forty-second line of claim 1, immediately after the word “associated”, please insert -- with-- to correct an apparent typographic error.
c.  In the thirty-eighth line of claim 11, please replace the word “a” with --an-- to correct an apparent typographic error.
d.  In the forty-first line of claim 11, immediately after the word “associated”, please insert -- with-- to correct an apparent typographic error.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 11, Claim(s) 1 and 11 recite(s):
- receiving, from a first driver associated with a delivery vehicle, GPS data, wherein the GPS data indicates a location of the delivery vehicle;
- the GPS data from during one or more previous deliveries by the delivery vehicle to destinations in a first destination set;
- determining drop off delays associated with destinations in the first destination set based on GPS data from the one or more previous deliveries, wherein drop off delay at a destination is measured based on a time elapsed during which the GPS data indicates movement at a speed less than a driving speed;
- generating a plurality of delivery routes, including a first delivery route in the first destination set, based on the drop off delays associated with the destinations in the first destination set;
- outputting, to the first driver, the first route for the delivery vehicle including the first destination set from the destinations;
- during travel of the delivery vehicle towards the destination that is next in the first destination set, periodically receive current GPS coordinates of the first driver and a time when the current GPS coordinates were communicated;
- for at least one destination subsequent to the first destination set, estimating an estimated arrival time according to (a) estimated travel times based on the GPS data to each destination preceding the at least one destination and to the at least one destination, (b) drop off delays associated the destinations in the first destination set;
- outputting, to a user, the estimated arrival time to a recipient for the at least one destination;
- measuring a measured drop off delay for the delivery to the at least one destination based on a time elapsed during which the GPS data received from the first driver indicates movement at a speed less than a driving speed;
- updating the drop off delay associated with the at least one destination based on the measured drop off delay of the delivery.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  system estimates times on a delivery route, provides estimated arrival times to recipients; since delivery services are typically commercial, these claims relate to commercial, marketing, and business relations/interactions;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  generates routing instructions meant to guide a driver to delivery destinations; may be used to inform to a recipient of an expected arrival time of a delivery from a driver.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- server system; global positioning system (GPS) device; computers; recording; data storage; storing in a database; database; outputting via transmitting a signal; network; signals; communicating via transmitting; outputting via transmitting; automatically; one or more processors; one or more memory devices; executable code:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-7, 9-10, 12-17, and 19-20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- mobile computing device (claims 7 and 17).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 3 merely adds a step to the abstract idea of updating drop off estimates.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-7, 9-17, and 19-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Jones, US 20030233188 A1 (notification systems and methods);
b.  Jones, US 20030195699 A1 (notification systems and methods);
c.  Jones, US 20030195696 A1 (notification systems and methods);
d.  Deng, CN 104008473 A (logistic distribution arrival time predicting system with informing function and method; with accompanying English machine translation).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628